Citation Nr: 0918389	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
prostatitis prior to December 1, 2006.

2.  Entitlement to a rating higher than 40 percent for the 
prostatitis since December 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
August 1982 to April 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
continued the 20 percent rating for the Veteran's 
service-connected prostatitis.  Subsequently, during the 
pendency of his appeal for a higher rating, his claim was 
transferred to the jurisdiction of the RO in Providence, 
Rhode Island.

In May 2006, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration - including having the 
Veteran undergo another VA compensation examination to 
reassess the severity of his prostatitis.  He had this 
requested VA compensation examination in December 2006.

In November 2008, based on the results of that examination, 
the RO increased the rating for the Veteran's prostatitis to 
40 percent - retroactively effective from December 1, 2006, 
the date of that VA examination.  He has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).  So the issues now on appeal are 
whether he was entitled to a rating higher than 20 percent 
for his prostatitis prior to December 1, 2006, and whether he 
has been entitled to a rating higher than 40 percent since.




FINDINGS OF FACT

1.  Before December 1, 2006, the Veteran's service-connected 
prostatitis was manifested most predominantly by voiding 
dysfunction with awakening to void three to four times per 
night without a requirement of the wearing of absorbent 
materials; there is no evidence of recurrent urinary tract 
infections or retention requiring catheterization.  

2.  Since December 1, 2006, the Veteran's service-connected 
prostatitis has been manifested most predominantly by voiding 
dysfunction with a daytime voiding interval of once per hour 
and awakening to void six to seven times per night without a 
requirement of the wearing of absorbent materials; there is 
no evidence of recurrent urinary tract infections or 
retention requiring catheterization.  


CONCLUSIONS OF LAW

1.  Before December 1, 2006, the criteria were not met for a 
disability rating higher than 20 percent for the prostatitis.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§  
4.7, 4.115a , Diagnostic Code 7527 (2008).

2.  Since December 1, 2006, the criteria have not been met 
for a disability rating higher than 40 percent for the 
prostatitis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§  4.7, 4.115a , Diagnostic Code 7527 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying the 
notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
September 2002 and May 2006, prior to initially adjudicating 
his claim in the January 2003 decision from which this appeal 
ensued and before more recently readjudicating his claim in 
the December 2008 SSOC.  These letters informed him of the 
evidence required to substantiate his increased-rating claim, 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  The May 2006 letter also 
complied with the Dingess requirements, as it gave him notice 
of the disability rating and effective date elements of his 
claim.  

The Board realizes the VCAA letter sent to the Veteran in May 
2006 does not meet all of the requirements of Vazquez-Flores.  
In this regard, the May 2006 letter notified the Veteran that 
medical or lay evidence must show a worsening or increase in 
severity of his genitourinary disability, but did not ask him 
about the effect that such worsening or increase has on his 
employment and daily life.  Nevertheless, this is 
nonprejudicial, i.e., harmless error.  See Mlechick v. 
Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) (noting a 
notice error is nonprejudicial if the "fundamental fairness 
of the adjudication" is unaffected).  Here, by corresponding 
with VA the Veteran has demonstrated actual knowledge of the 
relevant VA laws and regulations and what evidence must be 
submitted to substantiate his increased-rating claim.  In 
connection with his current claim he submitted statements in 
April 2003 and November 2006 that included detailed 
descriptions of how his genitourinary disorder affected his 
employment and activities of daily living.  He is also 
represented by an accredited Veteran's service organization, 
Disabled American Veterans, which presumably is knowledgeable 
of the relevant VA laws and regulations and competent to 
assist him.  So the notice deficiencies will not affect the 
essential fairness of the adjudication and no further 
development is required regarding the duty to notify.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records he identified.  In 
addition, he was examined for VA compensation purposes in 
September 2002, December 2003 and December 2006 (with an 
addendum in September 2007).  These examination reports are 
adequate for rating purposes as they contain the required 
information to properly assess the severity of his 
genitourinary condition.  38 C.F.R. § 4.2.  See also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or the Court.



II.	Rating Higher than 20 Percent Prior to December 1, 
2006

The Veteran was granted service connection for prostatitis in 
January 1988 and initially assigned a noncompensable (i.e., 0 
percent) rating.  An April 1998 RO decision increased the 
rating to 10 percent, and a September 1999 decision increased 
the rating to 20 percent.  The Veteran filed his current 
claim at issue for an even higher rating in June 2002.  In 
the January 2003 decision on appeal, the RO confirmed and 
continued his 20 percent rating, and he appealed to the 
Board.  During the pendency of his appeal, while on remand 
from the Board, the RO increased the rating to 40 percent as 
of December 1, 2006, the date of a VA compensation 
examination.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The Veteran's service-connected prostatitis is rated under 38 
C.F.R. § 4.115a, Diagnostic Code 7527.  Pursuant to 
Diagnostic Code 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as either voiding 
dysfunction or recurrent urinary tract infections depending 
on which condition is predominant.  Voiding dysfunction may 
be rated based on frequency, urine leakage or obstructed 
voiding.  Ratings based on urinary frequency allow for a 20 
percent rating where the daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  Urinary frequency characterized by daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night warrants a 40 percent rating.  38 C.F.R. 
§ 4.115a.

Ratings based on urine leakage, including continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence allow for a 20 percent 
rating where the Veteran is required to wear of absorbent 
materials that must be changed less than two times per day.  
Urine leakage which requires the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, urine leakage 
that requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day is evaluated as 60 percent disabling.

Ratings based on obstructed voiding allow for a 10 percent 
rating where there is marked hesitancy, weak or slow stream 
or decreased force of stream.  Urinary retention that 
requires catheterization warrants a 30 percent rating.

Alternatively, when the predominant symptomatology is urinary 
tract infections, infections that require long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management are evaluated as 10 percent 
disabling.  Urinary tract infections that are recurrent and 
symptomatic, requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, is assigned an evaluation of 30 
percent.



At the September 2002 VA examination, the Veteran reported 
urinary frequency of three to five times during the night.  
He did not report daytime incontinence, although he stated he 
did occasionally have nighttime incontinence.  He did not 
report recurrent urinary tract infections and was not taking 
maintenance antibiotics.  He did not report any 
catheterization or drains.  He reported erectile dysfunction.

At the December 2003 VA examination, the Veteran reported 
urinary frequency of three to four times per night.  He 
reported weak stream and incomplete emptying of his bladder.  
He did not report any incontinence.  He reported no erectile 
function.

Based on these findings, a 20 percent rating is warranted 
based on urinary frequency of 3-4 times per night.  Although 
the Veteran had findings consistent with a rating for 
obstructed voiding, he would not be entitled to a rating 
higher than 10 percent under these criteria because he did 
not require catheterization.  He did not have findings 
sufficient for a rating for urinary incontinence or urinary 
tract infections.  Therefore, the 20 percent rating for this 
immediately preceding period at issue from the date of 
filing, June 27, 2002, to December 1, 2006, is appropriate.  
A higher rating is not warranted unless the Veteran's urinary 
frequency was greater than five times a night, which is not 
shown.

III.	Rating Higher than 40 Percent since December 1, 2006

At the December 2006 VA examination, the Veteran reported 
urinary frequency with a daytime voiding interval of once an 
hour and awakening to void six to seven times per night.  He 
reported three episodes of enuresis a month, but he did not 
indicate using absorbent materials on a daily basis.  The 
examiner found slow stream and hesitancy, but no 
catheterization was required.

In a September 2007 addendum to the report of that 
evaluation, responding to specific questions the Board had 
asked when remanding this case in May 2006, the VA C&P 
examiner indicated that, although there is a history of 
urinary incontinence, there is no indication that the Veteran 
requires absorbent materials changed between 2-4 times per 
day, nor more than 4 times per day.  This VA C&P examiner 
went on to indicate the Veteran's daytime urinary frequency 
was noted at 1 hour intervals with nocturia 5 times per 
night.  There did not appear to be any history of urinary 
retention requiring intermittent or continuous catherization, 
although, added the VA C&P examiner, as part of the post-
operative treatment after transurethral microwave therapy 
(TUMT) done by Dr. O'L, it would not be unusual for a patient 
such as the Veteran to have need of a urethral catheter for a 
few days to a few weeks.

Based on these findings, the Veteran has a daytime voiding 
interval of once per hour and awakens six to seven times per 
night to void, in turn entitling him to a 40 percent rating 
(which the AMC granted based on the results of this VA exam).  
He would only be entitled to a higher rating if he had 
incontinence requiring the changing of absorbent materials 
four times per day or use of an appliance, which he does not 
have.

For these reasons and bases, the Board finds that the 
evidence does not support a rating higher than 40 percent 
since December 1, 2006.  The mere fact that the AMC increased 
the rating for the Veteran's prostatitis from 20 to 40 
percent effective as of this date (when he was examined for 
compensation purposes) is, itself, tantamount to "staging" 
his rating.  But since he has not met the requirements for a 
rating higher than 40 percent at any time since the effective 
date of his award, the Board finds no basis to further stage 
his rating.  See Hart, 21 Vet. App. at 505.

And as the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

IV.	Extra-schedular Consideration

The Board also finds that the schedular rating of 40 percent 
for the Veteran's prostate disability is not inadequate, such 
that the claim should be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation.  38 
C.F.R. § 3.321(b)(1).  In other words, there is no evidence 
his prostate disability has caused marked interference with 
his employment - meaning above and beyond that contemplated 
by his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun v. Peake, 22 
Vet. App. 111 (2008) (discussing a 3-tier analysis for 
determining whether extra-schedular referral is warranted).

Although the Veteran indicated that he left his postal 
service position in April 2003 due to the pain associated 
with his condition, during a subsequent August 2004 VA 
evaluation he indicated that he was still able to work 
cleaning pools.  He also indicated that his irritability, 
rather than his physical condition, had further limited his 
ability to work.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the 
prostatitis before December 1, 2006, and a rating higher than 
40 percent since, is denied.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


